--------------------------------------------------------------------------------

Exhibit 10.55
 
AMENDMENT


This AMENDMENT amends that certain CONSULTING AGREEMENT (the “Consulting
Agreement”) dated January 1, 2012, between MIMEDX GROUP, INC., a Florida
corporation, (the “Company” or “MIMEDX”) and Roberta L. McCaw (the
“Consultant”).


WHEREAS, the Company and Consultant desire to make certain amendments to the
Consulting Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Consultant agree that the
Consulting Agreement shall be, and hereby is, amended as follows:


 
1.
Effective January 7, 2013, Section 2 of the Consulting Agreement shall be
deleted and replaced with the following:



Duties.  The Consultant shall provide consulting services to MIMEDX, to include
professional legal services and serving as MIMEDX’s General Counsel and
Secretary. The Consultant shall report to MIMEDX’s Chairman and Chief Executive
Officer.  The Consultant shall devote approximately thirty (30) hours per week
to the performance of services hereunder.


 
2.
Effective December 31, 2012, Section 3 of the Consulting Agreement shall be
deleted and replaced with the following:



Term.  The engagement of the Consultant hereunder shall commence on the date
hereof and shall continue until terminated by the happening of any of the
following events:
 

 
(a) 
the death of the Consultant;

 
 
(b)
thirty (30) days following written notice to the Consultant from MIMEDX
indicating MIMEDX’s decision to terminate the Agreement; or

 
 
(c)
thirty (30) days following written notice to MIMEDX from the Consultant
indicating the Consultant’s decision to terminate the Agreement.

 
 
3.
Effective January 7, 2013, Section 4 of the Consulting Agreement shall be
deleted and replaced with the following:



Compensation. In consideration of the performance by the Consultant of the
services set forth herein, MIMEDX shall pay to the Consultant the sum of Twenty
Thousand Dollars per month. In addition, the Consultant shall be entitled to
participate in MIMEDX’s stock option program and Management Incentive Plan to
the same extent as if she were a MIMEDX employee. The Consultant shall also be
entitled to reimbursement of travel and business-related expenses in accordance
with MIMEDX’s expense policies.  Expense reimbursement requests shall be
submitted to the attention of Accounts Payable, MiMedx Group, Inc., 60 Chastain
Center Blvd, Suite 60, Kennesaw, Georgia 30144, and shall contain all back-up
data as may be required by MiMedx.


 
4.
In all other respects, the Consulting Agreement shall remain in full force and
effect.



IN WITNESS WHEREOF, the undersigned have executed this AMENDMENT as of December
31, 2012, with the effective dates set forth herein.
 
MIMEDX GROUP, INC.
   
ROBERTA L. MCCAW
          /s/: Roberta L. McCaw              
By:
/s/ William C. Taylor        
Its:
President & COO        

 
 

--------------------------------------------------------------------------------